Citation Nr: 0508938	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  02-04 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
encephalitis, currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney 
at law


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied an 
increase above the existing 50 percent rating for residuals 
of encephalitis, and denied a TDIU.  In September 2003, the 
Board remanded the veteran's case to the RO for further 
development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has one service-connected disability, residuals 
of encephalitis.  The RO initially assigned a 10 percent 
rating for the disability.  The RO increased the rating to 30 
percent from 1955 and to 50 percent from 1959.  The veteran's 
statements and medical records reflect some disagreement as 
to what disorders were included in the service-connected 
residuals of encephalitis.  In a February 1959 rating 
decision, granting an increase to a 50 percent rating, the RO 
considered the paralysis of a cranial nerve, and also 
apparently considered manifestations of headaches and 
nervousness.  The veteran's nervousness has been diagnosed as 
an anxiety disorder.

The claims file contains medical opinions as to whether the 
veteran's service-connected disability makes him 
unemployable.  There is disagreement among the opinions, and 
each of the opinions leaves some question as to whether it is 
based on reasonably complete information.  There are brief 
statements from private neurologists W. A. M., M.D., in 2001, 
and A. A. K., M.D., in 2003.  Each physician wrote that the 
veteran was unemployable due to his bilateral sixth nerve 
palsy.  Each physician indicated that he or she could be 
contacted with any questions about the case.  Neither 
physician provided any explanation of how the palsy made the 
veteran unemployable, nor specified what disorders were 
attributable to the palsy.

Based on an April 2003 VA examination of the veteran, a VA 
physician expressed the opinion that the impairment of 
movement of the veteran's eyes would not prevent him from 
employment such as the accounting work the veteran had done 
after service and until the early 1970s.  The physician did 
not discuss the effect of other manifestations, such as 
headaches and anxiety, on the veteran's employability.  In 
addition, the examination report appears to be incomplete.  
The text of the physician's impressions ends abruptly with 
the words, "Some of his difficulty."

The limitations of the competing opinions as received impedes 
analysis of their relative weight.  Therefore, the Board will 
remand the case for additional information and explanation of 
opinion to form a better basis for a decision.  The private 
neurologists should be contacted and asked to provide their 
opinions as to whether the combined manifestations that are 
considered service-connected, i.e., the limitation of eye 
movement, the headaches, and the anxiety disorder, produce 
sufficient impairment as to make the veteran unable to secure 
or follow a substantially gainful occupation.  Those 
neurologists should also indicate the duration and frequency 
of their treatment of the veteran.  A new VA examination 
should be performed, addressing the current manifestations of 
the veteran's eye movement limitation, headaches, and anxiety 
disorder.  The physician who performs that examination should 
provide and explain an opinion as to whether the combined 
effects of the veteran's eye movement limitation, headaches, 
and anxiety disorder make the veteran unemployable.

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should schedule the 
veteran for a new VA examination to 
clarify the effects of the veteran's 
service-connected residuals of 
encephalitis on his potential to hold 
employment.  Examination should address 
the current manifestations and severity 
of eye movement limitation, headaches, 
and anxiety disorder.  The veteran's 
claims file should be provided to the 
examiner for review.  The examiner should 
be asked to provide an opinion addressing 
the following question: Assuming that any 
eye movement limitation, headaches, and 
anxiety disorder are service-connected, 
are the combined effects of those 
disorders sufficiently disabling to make 
the veteran unable to secure or follow a 
substantially gainful occupation?

2.  The AMC or RO should write to and 
request additional comments from the 
following two private neurologists who 
have submitted opinions regarding the 
veteran's disability:

W.A.M., M.D., Suite #23, 100 New 
Hope Road, Princeton, West Virginia 
24740

A.A.K., M.D., St. Lukes's 
Professional Building, 1331 
Southview Drive, Suite 10, 
Bluefield, West Virginia 24701

The AMC or RO should ask each neurologist 
to report the duration and frequency of 
his or her treatment of the veteran (the 
approximate number of years treated and 
number of visits during those years).  
The AMC or RO should ask each neurologist 
to provide an opinion addressing the 
following question: Assuming that any eye 
movement limitation, headaches, and 
anxiety disorder are service-connected, 
are the combined effects of those 
disorders sufficiently disabling to make 
the veteran unable to secure or follow a 
substantially gainful occupation?

3.  The AMC or RO should determine 
whether the April 2003 VA examination on 
file is complete.  If not, a complete 
copy should be obtained and associated 
with the claims folder. 

4.  Thereafter, the AMC or RO should 
review the veteran's claims.  If any 
claim remains less than fully granted, 
the AMC or RO should issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


